Proceeding pursuant to article 78 of the Civil Practice Act, to review the determination of the State Liquor Authority revoking petitioner’s restaurant wine license and prohibiting the issuance of a new license at the same premises for a period of twenty-four months. The proceeding has been transferred to this court, pursuant to section 1296 of the Civil Practice Act. Determination unanimously confirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ.